                                                        CALLAGY LAW, P.C.
                                 Mack-Cali Centre II • 650 From Road • Suite 565 • Paramus, NJ • 07652
                                                Phone: 201-261-1700 • Fax: 201-261-1775
                                              www.CallagyLaw.com • info@CallagyLaw.com


New York Office:
WeWork c/o                                                        October 10, 2019
Callagy Law, PC
750 Lexington Ave.
New York, NY 10022
Phone: 929.436.000                VIA CM/ECF
                                  Hon. Deborah A. Batts
Jersey City Office:               Daniel Patrick Moynihan
3000 John F. Kennedy Blvd
Suite 311                         United States Courthouse
Jersey City, NJ 07306             500 Pearl Street
Phone: 201.565.2344               Courtroom: 24
Fax: 201.918.2039
                                  New York, NY 10007
Arizona Office:
1850 North Central Ave
Suite 1100
Phoenix, AZ 85004                    Re:     Mazlin Trading Corp., et al. v. WJ Holding LTD, et al.
Phone: 602.687.5844                          Docket No. 19-cv-7652
Florida Office:
1900 NW Corporate Blvd
Suite 310W                        Dear Judge Batts,
Boca Raton, FL 33431
Phone: 561.405.7966
Fax: 201.549.8753                    This firm, and more specifically the undersigned, represents Plaintiffs in the
                                  above-captioned matter. Pursuant to your Honor’s individual rules, please
Texas Office:                     accept this letter requesting an adjournment of the October 16, 2019 hearing.
807 South Rock St
Suite 101
Georgetown, TX 78626                 Good cause exists to adjourn the upcoming October 16, 2019 hearing. First,
Phone: 512.508.4693               Defense counsel will be out of the country until October 23, 2019. Moreover,
                                  there are several upcoming Jewish holidays which the Parties will be
                                  observing. Additionally, Plaintiff’s counsel may have a scheduling conflict in
                                  an unrelated matter in New Jersey. Therefore, we have found October 25, 2019
                                  to be the best date for both parties if the Court is available. This is the parties’
Partners
Sean R. Callagy
                                  first request for an adjournment.
Michael J. Smikun
Thomas LaGreca                             Thank you for Your Honor’s courtesies and attention to this matter.
Brian P. McCann
Christopher Cavalli
Hala Jaloudi                                                 Respectfully Submitted,
Jeffrey L. Greyber
Ivan J. Tarasuk
David L. Aromondo
Jeffrey Zane
                                                             _/s/ Michael J. Smikun, Esq.
                                                             Michael J. Smikun, Esq.
Our team of attorneys is
licensed to practice in one or
more of the following states:

NJ, NY, AZ, TX, FL, PA,
NH, GA, DC
